DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to a amendments and remarks filed 12 July 2022. Claims 1-3, 6, 9-12, 15, 18, 22-24 and 28-30 are pending in the application; claims 1, 10, 22 and 28 are amended; and claims 4-5, 7-8, 13-14, 16-17, 19-21, 25-27 and 31-36 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-11, 15, 18, 22-24 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0227578 A1).

Regarding claim 1, Lee discloses a method performed by a network node of a wireless communication network, the method comprising: 
transmitting a channel reservation request message (Fig. 5, Channel reservation signal LAA preamble and RTS 522, [0055] disclosing “the eNB transmits an LAA RTS signal 522. Prior to transmission of the RTS 522, a channel reservation signal and an LAA preamble are transmitted by the eNB”; [0061] disclosing the LAA RTS is LAA control message; Fig. 7, 722, [0092] disclosing “An RTS signal 722 is transmitted by the eNB; Fig. 8, 820, [0094] disclosing “at process element 820, the eNB proceeds to transmit an RTS signal”); and 
monitoring for a response to the channel reservation request message ([0056] disclosing “Upon successful reception of LAA RTS, the UE (data destination) transmits LAA CTS to the eNB via unlicensed spectrum”; Fig. 8, 832, [0094] disclosing “at process element 832, the eNB awaits receipt of a CTS signal in response to the RTS signal”), the channel reservation request message comprising: 
(a) information based upon which at least two wireless devices can be identified ([0062] disclosing “The LAA RTS can include parameters such as UE identifiers”; [0063]-[0065]; [0073] disclosing “The 6 bytes of Receiver address 616 of the IEEE 802.11 RTS frame is redefined to address a LAA UE or a set of UEs”; Fig. 7, 722, [0092] disclosing “An RTS signal 722 is transmitted by the eNB to all four UEs 712, 714, 716, 718….UE #1, UE #2 and UE #N, for which the RTS signal 722 includes identifiers”; Fig. 8, 820, [0094] disclosing “at process element 820, the eNB proceeds to transmit an RTS signal to one or more target (destination) UEs (in this case to 1 to N UEs where N is an integer of 1 or more)), 
(b) information defining one or more transmission opportunities for the at least two wireless devices, which said one or more transmission opportunities are reserved for a first set of transmitting responses to the channel reservation request message to the network node ([0062] disclosing “The LAA RTS can include parameters such as…channel reservation duration”; [0069] disclosing “LAA RTS” includes the “Network Allocation Vector (NAV)”; [0061] disclosing the LAA RTS is LAA control message; [0092] disclosing “two CTS signals 732, 734 are transmitted from different UEs, the LAA control signaling provides that they are mapped onto the physical layer such that they are multiplexed 736 in the frequency and/or time domain using at least one of FDM, TDM and CDM.”), 
(c) information indicating transmission resources for the responses that are reserved in a temporally overlapping manner ([0061] disclosing the LAA RTS is LAA control message; [0092] disclosing “two CTS signals 732, 734 are transmitted from different UEs, the LAA control signaling provides that they are mapped onto the physical layer such that they are multiplexed 736 in the frequency and/or time domain using at least one of FDM, TDM and CDM.”; [0284] disclosing “the LAA Request to Send signal is received as…a part of an LAA control signal”; [0271] disclosing “transmit the LAA Clear to Send signal on radio frame resource elements according to received LAA scheduling and control information such that a plurality of other LAA Clear to Send signals from the at least one further destination UE are multiplexed, upon receipt at the source eNodeB”; [0056] disclosing “a new multiplexed CTS designed for LAA operation”; [0081] “LAA CTSs from multiple UEs are multiplexed in fractional or one or multiple OFDM symbols by various multiplexing schemes, e.g. CDMA-based or interleaved FDMA (IFDMA).”; Fig. 7, 732, 734, [0102] disclosing “LAA CTS from the multiple UEs specified in the LAA RTS are multiplexed in the frequency and/or time domain, e.g. FDM, TDM, CDM or combination of these schemes.”; [0103] disclosing “ In one embodiment, IFDMA can be adopted to generate the multiplexed CTS from the multiple UEs by allocating each UE to a different set of SubCarrier Groups (SCGs) in the frequency domain.”), and 
(d) information specifying the temporally overlapping manner in which the transmission resources are reserved via instructions to the at least two wireless devices to transmit said responses in a frequency multiplexed manner in which a first wireless device of the at least two wireless devices is instructed to transmit its response in a first interlace having a first interlace number and a second wireless device of the at least two wireless devices is instructed to transmit its response in a second interlace having a second interlace number ([0061] disclosing the LAA RTS is LAA control message; [0092] disclosing “two CTS signals 732, 734 are transmitted from different UEs, the LAA control signaling provides that they are mapped onto the physical layer such that they are multiplexed 736 in the frequency and/or time domain using at least one of FDM, TDM and CDM.”; [0284] disclosing “the LAA Request to Send signal is received as…a part of an LAA control signal”; [0271] disclosing “transmit the LAA Clear to Send signal on radio frame resource elements according to received LAA scheduling and control information such that a plurality of other LAA Clear to Send signals from the at least one further destination UE are multiplexed, upon receipt at the source eNodeB”; Fig. 11, [0103]-[0109] subgroup of carriers for UE 0, UE1, UE2), 
wherein the monitoring for the response to the channel reservation request message involves checking for said responses from the at least two wireless devices (Fig. 8, 832, [0094] disclosing “at process element 832, the eNB awaits receipt of a CTS signal in response to the RTS signal… In this case the received CTS signal will be demultiplexed to determine which UEs have responded positively to the RTS signal.”; Fig. 5, [0092] disclosing UEs which received the RTS and find the unlicensed spectrum clear send the CTS and those UEs that find the medium bust do not send CTS), 
wherein the first interlace number and the second interlace number are indicated via information signaled in a field of the channel reservation request message ([0061] disclosing the LAA RTS is LAA control message; [0092] disclosing “two CTS signals 732, 734 are transmitted from different UEs, the LAA control signaling provides that they are mapped onto the physical layer such that they are multiplexed 736 in the frequency and/or time domain using at least one of FDM, TDM and CDM.”; [0284] disclosing “the LAA Request to Send signal is received as…a part of an LAA control signal”; [0271] disclosing “transmit the LAA Clear to Send signal on radio frame resource elements according to received LAA scheduling and control information such that a plurality of other LAA Clear to Send signals from the at least one further destination UE are multiplexed, upon receipt at the source eNodeB”; Fig. 11, [0103]-[0109] subgroup of carriers for UE 0, UE1, UE2).  

Regarding claim 2, Lee discloses the method according to claim 1, wherein the method further comprises: 
scheduling, for each of the at least two wireless devices from which said response has been received (Fig. 5, 524 and 526, [0057] “The eNB transmits downlink scheduling and control information on a (E)PDCCH connection 524 and data via a PDSCH 526, all via unlicensed spectrum to the UEs (i.e. UE1 and UEN in this example) who sent CTS”), at least one of: 
a channel for transmitting data from the network node to the wireless device (Fig. 5, 524 and 526, [0057] “The eNB transmits downlink scheduling and control information on a (E)PDCCH connection 524 and data via a PDSCH 526, all via unlicensed spectrum to the UEs (i.e. UE1 and UEN in this example) who sent CTS”), 
a channel for transmitting data from the wireless device to the network node, and 
a channel for transmitting data from a first wireless device to a second wireless device of the at least two wireless devices.  

Regarding claim 6, Lee discloses the method according to claim 1, wherein the channel reservation request message further comprises a definition of a time frame within which said transmission opportunities are reserved for the at least two wireless devices (Fig. 3, 304, [0042] LAA burst duration; [0062] disclosing “The LAA RTS can include parameters such as UE identifiers, channel reservation duration”).  

Regarding claim 9, Lee discloses the method according to claim 1, wherein the channel reservation request message further comprises information indicating a second set of transmission resources for the responses that are reserved in a time-division-multiplexed manner specifying that a first wireless device of the at least two wireless devices is assigned a first transmission resource of the second set of transmission resources in a time domain and a second wireless device of the at least two wireless devices is assigned a second transmission resource of the second set of transmission resources in the time domain, which second transmission resource is temporally subsequent to the first transmission resource ([0061] disclosing the LAA RTS is LAA control message; [0092] disclosing “two CTS signals 732, 734 are transmitted from different UEs, the LAA control signaling provides that they are mapped onto the physical layer such that they are multiplexed 736 in the frequency and/or time domain using at least one of FDM, TDM and CDM.”; [0120] disclosing “a combination of CDMA and/or FDMA and/or TDMA can be used to multiplex the transmission of CTS from multiple UEs. In one example, in the case when multiple fractional or full OFDM symbols are allocated for CTS transmission from multiple UEs, a combination of TDMA and FDMA can be considered for the multiplexing of the CTS signal from multiple UEs. For instance, CTS signal from one UE can be evenly distributed within the time and frequency dimensions”).  

Regarding claims 10-11, 15, 18, the claims are directed towards a network node, configured to be a network node of a wireless communication network, comprising: processing circuitry; and a radio interface configured to perform the method of claims 1-2, 6, 9. Lee discloses such embodiments (Fig. 15, [0141]-[0144]); therefore, claims 10-11, 15 and 18 are rejected on the grounds presented above for claims 1-2, 6 and 9. 

Regarding claim 22, Lee discloses a method performed by a wireless device in a wireless communication network, the method comprising: 
monitoring for a channel reservation request message from a network node of the wireless communication network ([0056] disclosing “Upon successful reception of LAA RTS [by] the UE” implicitly the UE is monitoring for the RTS; Fig. 7, [0092] disclosing ; “An RTS signal 722 is transmitted by the eNB to all four UEs 712, 714, 716, 718.; Fig. 9, 910, [0097] disclosing At process element 910, the UE receives an RTS signal); 
receiving and decoding a channel reservation request message containing an identification of the wireless device (Fig. 9, 910 and 922, [0097] disclosing At process element 910, the UE receives an RTS signal and at process element 922 it is determined by the UE whether or not it is identified (addressed) in the RTS signal…if the UE is specifically identified then…), and 
sending a response to the channel reservation request message based on the decoding of the channel reservation request message to the network node (Fig. 7, [0092] disclosing ; “An RTS signal 722 is transmitted by the eNB to all four UEs 712, 714, 716, 718. Upon receipt to the RTS signal 722, UE #1, UE #2 and UE #N, for which the RTS signal 722 includes identifiers, each perform CCA. The UE #3 716 does not perform CCA because the RTS signal 722 is not addressed to it. UE #2 714 finds the medium busy in its vicinity, so does not respond to the RTS signal 722. However, both UE #1 712 and UE #N 718 establish locally that the relevant unlicensed spectrum is clear and they each return a respective CTS 732, 734”; Fig. 9, 940, [0097] disclosing “However, if the UE is specifically identified then at process element 932…then it sends a CTS signal to the eNB in response at process element 940.”; [0061] disclosing the LAA RTS is LAA control message; [0092] disclosing “two CTS signals 732, 734 are transmitted from different UEs, the LAA control signaling provides that they are mapped onto the physical layer such that they are multiplexed 736 in the frequency and/or time domain using at least one of FDM, TDM and CDM.”); 
the channel reservation request message comprising: 
(a) identifying information that identifies at least two wireless devices ([0062] disclosing “The LAA RTS can include parameters such as UE identifiers”; [0063]-[0065]; [0073] disclosing “The 6 bytes of Receiver address 616 of the IEEE 802.11 RTS frame is redefined to address a LAA UE or a set of UEs”; Fig. 7, 722, [0092] disclosing “An RTS signal 722 is transmitted by the eNB to all four UEs 712, 714, 716, 718….UE #1, UE #2 and UE #N, for which the RTS signal 722 includes identifiers”; Fig. 8, 820, [0094] disclosing “at process element 820, the eNB proceeds to transmit an RTS signal to one or more target (destination) UEs (in this case to 1 to N UEs where N is an integer of 1 or more)) and information defining one or more transmission opportunities for the at least two wireless devices, which transmission opportunities are reserved for a first set of transmitting responses to the channel reservation request message to the network node ([0062] disclosing “The LAA RTS can include parameters such as…channel reservation duration”; [0069] disclosing “LAA RTS” includes the “Network Allocation Vector (NAV)”; [0061] disclosing the LAA RTS is LAA control message; [0092] disclosing “two CTS signals 732, 734 are transmitted from different UEs, the LAA control signaling provides that they are mapped onto the physical layer such that they are multiplexed 736 in the frequency and/or time domain using at least one of FDM, TDM and CDM.”), 
(b) information indicating transmission resources for the responses that are reserved in a temporally overlapping manner ([0061] disclosing the LAA RTS is LAA control message; [0092] disclosing “two CTS signals 732, 734 are transmitted from different UEs, the LAA control signaling provides that they are mapped onto the physical layer such that they are multiplexed 736 in the frequency and/or time domain using at least one of FDM, TDM and CDM.”; [0284] disclosing “the LAA Request to Send signal is received as…a part of an LAA control signal”; [0271] disclosing “transmit the LAA Clear to Send signal on radio frame resource elements according to received LAA scheduling and control information such that a plurality of other LAA Clear to Send signals from the at least one further destination UE are multiplexed, upon receipt at the source eNodeB”; [0056] disclosing “a new multiplexed CTS designed for LAA operation”; [0081] “LAA CTSs from multiple UEs are multiplexed in fractional or one or multiple OFDM symbols by various multiplexing schemes, e.g. CDMA-based or interleaved FDMA (IFDMA).”; Fig. 7, 732, 734, [0102] disclosing “LAA CTS from the multiple UEs specified in the LAA RTS are multiplexed in the frequency and/or time domain, e.g. FDM, TDM, CDM or combination of these schemes.”; [0103] disclosing “ In one embodiment, IFDMA can be adopted to generate the multiplexed CTS from the multiple UEs by allocating each UE to a different set of SubCarrier Groups (SCGs) in the frequency domain.”), and 
(c) information specifying the temporally overlapping manner in which the transmission resources are reserved via instructions to the at least two wireless devices to transmit said responses in a frequency multiplexed manner in which a first wireless device of the at least two wireless devices is instructed to transmit its response in a first interlace having a first interlace number and a second wireless device of the at least two wireless devices is instructed to transmit its response in a second interlace having a second interlace number ([0061] disclosing the LAA RTS is LAA control message; [0092] disclosing “two CTS signals 732, 734 are transmitted from different UEs, the LAA control signaling provides that they are mapped onto the physical layer such that they are multiplexed 736 in the frequency and/or time domain using at least one of FDM, TDM and CDM.”; [0284] disclosing “the LAA Request to Send signal is received as…a part of an LAA control signal”; [0271] disclosing “transmit the LAA Clear to Send signal on radio frame resource elements according to received LAA scheduling and control information such that a plurality of other LAA Clear to Send signals from the at least one further destination UE are multiplexed, upon receipt at the source eNodeB”; Fig. 11, [0103]-[0109] subgroup of carriers for UE 0, UE1, UE2), 
wherein the first interlace number and the second interlace number are indicated via information signaled in a field of the channel reservation request message ([0061] disclosing the LAA RTS is LAA control message; [0092] disclosing “two CTS signals 732, 734 are transmitted from different UEs, the LAA control signaling provides that they are mapped onto the physical layer such that they are multiplexed 736 in the frequency and/or time domain using at least one of FDM, TDM and CDM.”; [0284] disclosing “the LAA Request to Send signal is received as…a part of an LAA control signal”; [0271] disclosing “transmit the LAA Clear to Send signal on radio frame resource elements according to received LAA scheduling and control information such that a plurality of other LAA Clear to Send signals from the at least one further destination UE are multiplexed, upon receipt at the source eNodeB”; Fig. 11, [0103]-[0109] subgroup of carriers for UE 0, UE1, UE2).  

Regarding claim 23, Lee discloses the method according to claim 22, wherein the method further comprises: 
receiving scheduling information from the network node (Fig. 5, 524 and 526, [0057] “The eNB transmits downlink scheduling and control information on a (E)PDCCH connection 524 and data via a PDSCH 526, all via unlicensed spectrum to the UEs (i.e. UE1 and UEN in this example) who sent CTS”), which scheduling information relates to at least one of: 
a channel for transmitting data from the network node to the wireless device (Fig. 5, 524 and 526, [0057] “The eNB transmits downlink scheduling and control information on a (E)PDCCH connection 524 and data via a PDSCH 526, all via unlicensed spectrum to the UEs (i.e. UE1 and UEN in this example) who sent CTS”), 
a channel for transmitting data from the wireless device to the network node, and 
a channel for transmitting data from a first wireless device to a second wireless device of the at least two wireless devices.  

Regarding claim 24, Lee discloses the method according to claim 22, wherein the channel reservation request message further comprises: 
a pilot, or 
a channel state information reference signal, or 
channel state information report requests for the at least two wireless devices, or 
a definition of a time frame within which said transmission opportunities are reserved for the at least two wireless devices (Fig. 3, 304, [0042] LAA burst duration; [0062] disclosing “The LAA RTS can include parameters such as UE identifiers, channel reservation duration”).  

Regarding claims 28-30, the claims are directed towards wireless device for communication in a wireless communication network, the wireless device comprising: a processing circuitry; and a radio interface configured to perform the method of claims 22-24. Lee discloses such embodiments (Fig. 15, [0141]-[0144]); therefore, claims 28-30 are rejected on the grounds presented above for claims 22-24. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0227578 A1) in view of Mallik et al. (US 2017/0215200 A1).

Regarding claim 3, Lee discloses the method according to claim 1, but does not disclose the following; however, Mallik discloses wherein the channel reservation request message further comprises: 
a pilot ([0102]), or 
a channel state information reference signal ([0068] pilot signals or CSI-RS enable the UE to measure the CSI; [0104]), or 
channel state information report requests for the at least two wireless devices  ([0054] the channel reservation transmission can include a CSI request).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Lee with the CSI report requests of Mallik because the teaching and motivation can be found in Mallik that this provides for fast link adaptation ([0076]).

Regarding claim 12, the claims is directed towards the network node which performs the method of claim 3; therefore, claim 12 is rejected on the grounds presented above for claim 3.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, 9-12, 15, 18, 22-24 and 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461